NUMBER 13-11-00574-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


JULIO BARBOSA                                                                 Appellant,
A/K/A JULIO ORTIZ

                                            v.

THE STATE OF TEXAS,                                                            Appellee.


                    On appeal from the 214th District Court
                          of Nueces County, Texas.



                          MEMORANDUM OPINION
                Before Justices Rodriguez, Vela, and Perkes
                     Memorandum Opinion Per Curiam

       Appellant, Julio Barbosa a/k/a Julio Ortiz attempts to appeal his conviction for

theft. The trial court has certified that this is a plea-bargain case, and the defendant has

NO right of appeal. See TEX. R. APP. P. 25.2(a)(2).
       On September 9, 2011, this Court notified appellant’s counsel of the trial court’s

certification and ordered counsel to: (1) review the record; (2) determine whether

appellant has a right to appeal; and (3) forward to this Court, by letter, counsel’s findings

as to whether appellant has a right to appeal, or, alternatively, advise this Court as to the

existence of any amended certification.

       On October 11, 2011, counsel filed a letter brief with this Court.          Counsel’s

response does not establish that the certification currently on file with this Court is

incorrect or that appellant otherwise has a right to appeal.

       The Texas Rules of Appellate Procedure provide that an appeal must be

dismissed if the trial court’s certification does not show that the defendant has the right of

appeal. TEX. R. APP. P. 25.2(d); see TEX. R. APP. P. 37.1, 44.3, 44.4. Accordingly, this

appeal is DISMISSED.

                                                  PER CURIAM


Do not publish. See TEX. R. APP. P. 47.2(b).

Delivered and filed the
20th day of October, 2011.




                                              2